COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                           §

 ERIC ABRAHAM MORENO,                           §               No. 08-18-00099-CR

                       Appellant,               §                  Appeal from the

 v.                                             §                384th District Court

 THE STATE OF TEXAS,                            §             of El Paso County, Texas

                       State.                   §                (TC# 20180D00061)

                                              §
                                            ORDER

       The Court has reviewed the responses filed by Appellant and the State to the Court’s

inquiry regarding the trial court’s certification of Appellant’s right to appeal. The clerk’s record

includes two certifications. The first certification indicates Appellant has a right to appeal, and

the trial also marked, and then crossed out “...has waived the right to appeal”. The second

certification indicates Appellant has a right to appeal, but there is a slash mark in the box

indicating Appellant waived the right to appeal. The parties agree that Appellant did not waive

his right to appeal. It appears the trial court may have inadvertently checked the box in the

second certification indicating Appellant waived his right to appeal. Even though the mark may

be an inadvertent one, the certification is defective. Accordingly, the trial court is ordered to

execute a new certification reflecting Appellant’s right to appeal.        It is not necessary for

Appellant to sign the new certification. The trial court clerk shall prepare a supplemental clerk’s

                                                 1
record containing the certification and file it with this Court no later than August 21, 2018.

       IT IS SO ORDERED this 1st day of August, 2018.


                                                      PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.




                                                 2